Title: To Thomas Jefferson from Arthur St. Clair, 22 June 1801
From: St. Clair, Arthur
To: Jefferson, Thomas


               
                  Sir,
                  Steuben Ville 22d. June 1801
               
               I have taken the liberty to enclose to you a copper Coin that was found about a year ago near to the little Miami River, and thirty five miles above its confluence with the Ohio. The manner in which it was found was this:—A person, in opening a Spring of Water, had sunk about four feet in the earth, and the next day, as his Children were playing about the Spring, one of them picked up the Coin, which he supposed was money, and ran with Joy to shew it to his Father—it must therefore have been buried nearly four feet. I saw it in a few days after it had been found, but could not get possession of it till lately—it was entirely free from rust as it is now, nor can I perceive any alteration in it, except that the metal was then, perhaps, a little browner. It may not be amiss to remark that one of those ancient Fortifications, which are so numerous in this country, lies near to the above Spring.
               Should this Coin, Sir, which, clearly is not european, lead to any discovery, or even a reasonable conjecture as to the people who formerly inhabited this Country, (and that it was thickly inhabited seems to be beyond a doubt, from the works discovered in every part of it, and which appear to be the remains of fortifications round their Towns, and some of them include more than a hundred Acres) I shall think myself very fortunate that it came into my hands, and still more so that I had it in my power to put it into yours, as your thoughts have been turned upon the antiquities of this Country; and the contemplation of so interesting a subject, and any thing which may tend to elucidate it, may serve sometimes to relieve you amidst the cares of Government. It is a singular thing that a People who certainly possessed at least some of the Arts should have disappeared from the face of the Earth, without any memorial of them but what barely shews that they existed and were in a state of warfare—The present race of Savages have not even a tradition respecting the Fortifications, or by whom they were made, which I have very particularly enquired into, quite to the Missisippi.
               From this peice of Copper, Sir, one Conclusion, which may be useful, seems to result, to wit that this species of metal, tho very liable to be corroded by the Air, does not decay in the Earth, and I am led to it not from the perfect state of this coin only, but from other instances which I have seen. Out of one of those Mounds or Barrows, (which are found near all the old works) thro which one of the Streets of Cincinnati was laid, and which was opened by it amongst a number of Bones and other things that fell from the Graves, were two peices of thin rolled or plated Copper wrought into the shape of pullies with a square hole through the center of each, and which, tho they must probably have lain many Centuries in the Earth, were perfectly free from rust or verdigrease, and the metal to appearance as sound as when it was first forged. With these were found a peice of native Chrystal, about nine inches in length, and an inch and a half in Diameter, wrought into a regular figure, perfectly round and tapering gradually and exactly both ways from the middle, and turned up at each end, and had received a coarse polish, and a peice of variegated stone, of the same shape but not quite so big, very well polished. Whatever may have been the use of these or why they were buried with the body of the owner, they seem to prove that the Arts had made considerable progress. These were all sent by Governor Sargent, I think, to the Museum at Cambridge in Massachussets
               Whether there may be any thing in my conjecture on the durability of Copper in the earth, or whether the discovery, should it be one, may be useful or not, the Coin I think a very great Curiosity, and I request you, Sir, to accept it as token of the great respect with which I Am
               Sir, Your obedient Servant
               
                  
                     Ar. St. Clair
                  
               
            